
	

115 S1729 IS: Dialysis Access Improvement Act of 2017
U.S. Senate
2017-08-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS1st Session
		S. 1729
		IN THE SENATE OF THE UNITED STATES
		
			August 2, 2017
			Mr. Roberts (for himself, Mr. Warner, Mr. Crapo, Mr. Cardin, and Mr. Young) introduced the following bill; which was read twice and referred to the Committee on Finance
		
		A BILL
		To amend title XVIII of the Social Security Act to provide for independent accreditation for
			 dialysis facilities and assurances of high quality surveys.
	
	
		1.Short title
 This Act may be cited as the Dialysis Access Improvement Act of 2017.
		2.Independent accreditation for dialysis facilities and assurance of high quality surveys
			(a)Accreditation and surveys
 (1)In generalSection 1865 of the Social Security Act (42 U.S.C. 1395bb) is amended— (A)in subsection (a)—
 (i)in paragraph (1), in the matter preceding subparagraph (A), by striking or the conditions and requirements under section 1881(b); and (ii)in paragraph (4), by inserting (including a renal dialysis facility) after facility; and
 (B)by adding at the end the following new subsection:  (e)With respect to an accreditation body that has received approval from the Secretary under subsection (a)(3)(A) for accreditation of provider entities that are required to meet the conditions and requirements under section 1881(b), in addition to review and oversight authorities otherwise applicable under this title, the Secretary shall (as the Secretary determines appropriate) conduct, with respect to such accreditation body and provider entities, any or all of the following as frequently as is otherwise required to be conducted under this title with respect to other accreditation bodies or other provider entities:
 (1)Validation surveys referred to in subsection (d). (2)Accreditation program reviews (as defined in section 488.8(c) of title 42 of the Code of Federal Regulations, or a successor regulation).
 (3)Performance reviews (as defined in section 488.8(a) of title 42 of the Code of Federal Regulations, or a successor regulation)..
 (2)Timing for acceptance of requests from accreditation organizationsNot later than 90 days after the date of enactment of this Act, the Secretary of Health and Human Services shall begin accepting requests from national accreditation bodies for a finding described in section 1865(a)(3)(A) of the Social Security Act (42 U.S.C. 1395bb(a)(3)(A)) for purposes of accrediting provider entities that are required to meet the conditions and requirements under section 1881(b) of such Act (42 U.S.C. 1395rr(b)).
 (b)Requirement for timing of surveys of new dialysis facilitiesSection 1881(b)(1) of the Social Security Act (42 U.S.C. 1395rr(b)(1)) is amended by adding at the end the following new sentence: Beginning 180 days after the date of the enactment of this sentence, an initial survey of a provider of services or a renal dialysis facility to determine if the conditions and requirements under this paragraph are met shall be initiated not later than 90 days after such date on which both the provider enrollment form (without regard to whether such form is submitted prior to or after such date of enactment) has been determined by the Secretary to be complete and the provider’s enrollment status indicates approval is pending the results of such survey..
			
